                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

MEGAN DUKES, et al.,

        Plaintiffs,                                          Case No. 3:20-cv-144

vs.

MCCLAY TRANSPORTATION USA, LLC, et al.,                      District Judge Michael J. Newman
                                                             Magistrate Judge Peter B. Silvain, Jr.
        Defendants.


      ORDER RESCINDING THE REFERENCE TO UNITED STATES MAGISTRATE
                                JUDGE


        This case was recently referred to United States Magistrate Judge Peter B. Silvain, Jr. The

undersigned hereby RESCINDS the previous reference to the United States Magistrate Judge.

This case will remain under the jurisdiction of the undersigned for all further proceedings.

        IT IS SO ORDERED.

Date:   May 17, 2021                                 s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge
